Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 11/08/2021. Claims 1-3, 5-9, 11-15, and 17-20 are pending, wherein claims 1-3, 6-9, 12-15, 18, and 20 are amended.
Response
2.	Sangameswaran discloses in claim 10  “...the controller selectively disabling a power steering system based on a determination of whether or not an engine shutdown event is anticipated in response to the vehicle approaching the intersection.”; based on applicant’s claim, NO disabling a power steering system because of turning (GREEN light to permit a turn still ON); therefore, it is reasonable that Sangameswaran’s claim 10 suggests” disable  the stop/start function based on traffic condition information (NO TRAFFIC problem) and a power steering requirement (need power for that vehicle “power steering unit”).
Since Applicant files an amendment for independent claims 1, 7, and 13 on 11/08/2021; the examiner respectfully withdraws rejections (mailed on 8/06/2021); therefore, the arguments received on 11/08/2021 are moot. New rejections are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Fung et al., (US Pub. 20160001781 A1) (hereinafter “Fung”), in view of  Sangameswaran et al (US Pat. 9046047 B2) (hereinafter “Sangameswaran”).
A. Per independent claims 1, 7, and 13:  Fung teaches an apparatus, a method, and a system, comprising:
an internal information module structured to receive internal information regarding operation of a hybrid vehicle (see Fung, FIG. 19 ref. 1908);
an external static information module structured (i.e., outside temperature of a vehicle, a specific location on a GPS, see Fung et al., FIG. 19, ref. 1912) to receive external static information for a route of the hybrid vehicle, wherein the external static information (from a Map Based Database) is based on a position of the hybrid vehicle on the route (see Fung et al., FIG. 19 using GPS to locate a hybrid vehicle);
an external dynamic information module (i.e., V2V, V2X: cellular/tablet/computer server, (i.e., a flow of traffic: GOOD, SLOW, FAST .etc., see Fung et al., FIG.5 REF. 510  and FIG. 19 ref. 1914) structured to receive external dynamic information for the route of the hybrid vehicle, wherein the external dynamic information is based on the position and a time of travel of the hybrid vehicle at the position (i.e., using a GPS, see Fung et al., para. [0430]) and
an engine stop/start module communicably coupled to each of the internal information module, the external static information module (i.e., a road condition as an external static information input, see Fung et al., para. [0226], [0429]), and the external dynamic information module, (i.e., a SLOW/GOOD/FAST traffic flow, see Fung et al., para. [0226]- [0227])
wherein the engine stop/start module is structured to selectively enable and disable a stop/start function for an engine of the hybrid vehicle based on at least one of the internal information, the external static information, and the external dynamic information (using a vehicle’s controller to control an engine based on sensors: i.e., “automatically stop and restart the engine 104 to help maximize fuel economy depending on environmental and vehicle conditions” see Fung et al., para. [0247]); and
wherein the stop/start function controls selective activation and deactivation of the engine during operation of the hybrid vehicle (i.e., automatically activate/deactivate a function, see Fung et al., para. [0247]).
Fung et al., do not disclose that if a turn is anticipated, the vehicle would disable “a start/stop function” to have power-ready for using a power steering device.  
However, Sangameswaran uses a GPS to determine an upcoming turn based on a vehicle’s input trajectory, if a turn is anticipated  (i.e., a steering power is required), the vehicle would disable a start/stop function to have power-ready for using a power steering device  (i.e., “the controller may also enable the power steering system in response to anticipating an automatic restart event.” see Sangameswaran, the abstract, Fig. 2, col. 1 lines 23-29, and col. 1 line 63 - col. 2 lines 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fung et al., with Sangamesawaran that when the vehicle at an anticipated intersection with GREEN traffic LIGHT ON, the vehicle continues to turn (by using the vehicle steering power) with no STOP (because it is still GREEN light); therefore, it would be reasonable that the vehicle START/STOP function would be disable automatically (no braking to STOP the vehicle) for this familiar situation of driving based on a planned trajectory from a GPS.
B. Per dependent claims 2, 8, and 14.    The rationales and references for a rejection of claim 1 are incorporated.
Fung et al and Sangameswaran use “a controller” (for enabling/disabling a stop/start function) in pending claim 15. A vehicle controller is able to perform a claimed stop/start function using a GPS’s signal because it has abilities: to turning ON/OFF (i.e., performing disabling/enabling functions).
Since these claims only require “at least one” information (and “in additional to a power steering requirement”) a combination of Fung et al., and Sangameswaran suggests that claimed limitation (see Fung et al., para. [0226], and see Sangameswaran, i.e., still “enabling a power steering system” together with NO traffic/GREEN LIGHT at an intersection, claim 10).
C. Per dependent claims 5, 11, and 17.    The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that external dynamic information includes traffic conditions (i.e., external traffic conditions are changing at different time for different locations).
Fung et al., teach that limitation (i.e., a driving condition includes an external traffic condition, see Fung et al., para. [0440]).
D. Per dependent claim 19.    The rationales and references for a rejection of claim 13 are incorporated.
	Applicant claims that “the system is included in a hybrid vehicle”.
	Fung discloses this limitation in para. [0208].
E. Per dependent claim 20.    The rationales and references for a rejection of claim 13 are incorporated.
A combination of Fung et al and Sangameswaran also disclose about using a telematics unit (to obtain data remotely, i.e., a GPS receiver, a communication I/F, radio/Internet/satellite/ cellular) and a motor/generator, wherein each of the motor/generator and the telematics unit are couple to the controller – a motivation is clear to one with ordinary skill in the art: a NAVIGATION SYSTEM 230 (from a VEHICLE SYSTEMS 126) provide a vehicle’s current location to a controller (i.e., an ECU), a controller needs to start/stop a motor/generator) (i.e., claiming a unit to receiving remote vehicle information from a GPS to control a motor/generator, see Fung et al., FIGs. 1A, 2, 24B, and para. [0236], [0885], and see Sangameswaran, FIG. 2 wherein a satellite 224, and a traffic light 222 contribute to an engine control signal).
4.	Claims 3, 9, and 15 are rejected under 35 U.S.C.103 as being unpatentable over Fung et al., in view of Sangameswaran, and in view of Tryon (US 20050228553 A1). 
   The rationales and references for a rejection of claim 1 are incorporated.
These claims 3, 9, and 15 require a feature of determine an upcoming road grade based on the at least one of GPS location and map-based database.
Fung et al., disclose about disabling the stop/start function for the engine if there is a certain external static information (e.g., an increasing road grade according to a planned route, see Fung et al., para. [0226]).
Fung et al and Sangameswaran do not disclose that upcoming road grade exceeds a predetermined road grade threshold.
However, Tryon teaches about changing a vehicle controller when a sensing parameter exceeding a threshold level (i.e., using an SOC level to control a vehicle operation while traveling, see Tryon, para. [0069]).
Fung et al., do not disclose that a power steering requirement must be taken into account in case a turn is required.
However, Sangameswaran suggests that idea (see Sangameswaran, col 6. lines 1-14).
About a condition of “in addition to the power steering requirement”  see Sangameswaran, i.e., still “enabling a power steering system” together with NO traffic/GREEN LIGHT at an intersection; therefore, it is OK to turn, col., 1 lines 23-29, and claim 10 reasonably suggests that “Start/Stop” signal is NOT active ON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement over Fung et al in view of Sangameswaran, with Tryon to use a threshold level of a road grade to compare for changing control of a vehicle since they both apply similar concept of controlling a vehicle engine based on external input information (i.e., comparing input information to a certain threshold if that level is not good, changing control of a vehicle).
5.	Claims 6, 12, and 18 are rejected under 35 U.S.C.103(a) as being unpatentable over Fung et al., in view of Sangameswaran and in view of Kawai et al.,(US Pat. 6137263 A).
   The rationales and reference for a rejection of claim 1 are incorporated.
Fung et al disclose that external dynamic information includes an ambient weather condition (i.e., weather condition locally to that vehicle’s location, see Fung et al., para. [0694]). 
Fung et al and Sangameswaran do not disclose about an engine stop/start module to disable the stop/start function based on a difference between an ambient temperature and a set point of a HVAC exceeding a predetermined threshold.
Kawai et al teach that claimed concept (i.e. a certain difference between inside temperature causing to transmit a signal was suggested by Kawai et al. – i.e., an HVAC set point, and outside temperature of a vehicle exceeds a threshold number – see Kawai et al., col.1 lines 30-32: “4) when a difference between battery temperature and outside temperature becomes a threshold level as disclosed in JP-A-6-290816.”).
About a condition of “in addition to the power steering requirement”  see Sangameswaran, i.e., still “enabling a power steering system” together with NO traffic/GREEN LIGHT at an intersection; therefore, it is OK to turn, col., 1 lines 23-29, and claim 10 reasonably suggests that “Start/Stop” signal is NOT active ON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fung et al., and Sangameswaran, with Kawai et al., in order to provide an improvement from Kawai et al.’s suggestion, at the time of invention, to yield predictable results: cause to a change of a vehicle controller).
Conclusion
6..	Claims 1-3, 5-9, 11-15, and 17-20 are rejected. Applicant's amendment necessitates new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662